Citation Nr: 0604139	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision that denied 
service connection for PTSD.  The veteran timely appealed.

In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
October 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In October 2003 the Board remanded the claim to the Appeals 
Management Center (AMC).

In January 2006, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran does not meet the criteria for a diagnosis of 
current PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided with a statement of the case that 
contained the criteria for service connection for PTSD.  The 
RO or AMC provided additional information in letters dated in 
July 2001, March 2003, and April 2004.  The Board's remand 
provided yet more information as to what evidence was needed 
to substantiate the claim.  The letters and the remand also 
told the veteran what evidence and information he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  

One of the July 2001 letters told the veteran that he could 
submit relevant evidence or releases for VA to obtain the 
evidence, and that he was required to provide information as 
to his stressors.  The letters served to inform him of the 
need to submit relevant evidence in his possession.

While some of this notice was provided after the initial 
denial, delayed notice is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
There has been no allegation or evidence of prejudice from 
the delayed notice in this claim.

VA has complied with its duty to assist the veteran in the 
development of his claim by providing an examination, 
obtaining all reported treatment records, requesting details 
as to claimed stressors, and attempting to obtain credible 
supporting evidence of the stressors from the (U.S. Armed 
Services Center for Unit Records Research (CURR) (now the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)).  In its remand the Board noted that JSRRC had been 
unable to provide supporting evidence of the claimed 
stressors because it had insufficient information, and the 
Board instructed that the veteran be afforded an opportunity 
to provide additional information.  The Board remand provided 
that if supporting evidence of claimed stressors was 
received, the veteran would be afforded an examination to see 
if he met the criteria for the diagnosis of PTSD.  In July 
2004, the veteran responded that he had no additional 
information to provide.  Hence, another examination was not 
provided.

Because the veteran has not been able to provide further 
information, and subsequently received evidence is against a 
finding of current PTSD, additional assistance would not be 
reasonably likely to substantiate the claim.  Accordingly, 
the claim will be considered on its merits.

Merits

Service connection for PTSD requires a current diagnosis of 
PTSD in accordance with American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125 (2005), 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2005).  

The evidence in support of finding current PTSD includes the 
report of a May 2001 VA psychiatric consultation conducted at 
the request of the veteran's representative. The consultation 
yielded a diagnostic impression of PTSD.  The diagnosis was 
apparently based on the veteran's report of being involved in 
hurricanes and tidal waves during service.  It was also noted 
that the veteran's boat, a submarine chaser, experienced a 
near miss when a Japanese submarine fired a torpedo.  A third 
incident involved being fired on by Japanese aircraft while 
assigned as a yeoman on board a repair submarine.  

Other evidence in support of a current finding of PTSD is 
contained in various VA outpatient treatment records dated 
from 2001 to 2004 that listed PTSD as one of the veteran's 
problems.

These findings must be weighed against the report of a VA 
examination conducted in August 2001.  Following a review of 
the claims folder including the April 2001 consultation, the 
examiners found that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

Also weighing against a finding of current PTSD are reports 
of VA outpatient treatment in April and May 2003.  These show 
that in April 2003, a counselor reported the impression that 
the veteran did not meet the criteria for PTSD as defined in 
DSM-IV.  The counselor, however, referred the veteran for 
testing (the Detailed Assessment of Post-traumatic Stress 
Scale (DAPS) in order to obtain "more objective information 
about the diagnosis."

In the May 2003 record the same counselor again wrote that he 
could not validate the diagnosis of PTSD.  This conclusion 
was based mainly on an impression that the veteran did not 
meet the "A criteria" (concerning the severity of and 
response to the stressor that supports the diagnosis under 
DSM-IV), but also because of the "extreme false positive 
score on the DAPS."

Further weighing against a finding of current PTSD is the 
fact that the most recent VA treatment records no longer list 
PTSD, but note treatment for depression.

The Board finds that the evidence against a finding of 
current PTSD outweighs that in favor.  The VA outpatient 
treatment records reporting PTSD do not discuss any of the 
DSM-IV criteria, and the April 2001 consultation does not 
reflect a review of the claims folder, or any psychiatric 
testing.  On the other hand the VA examination report was the 
product of a review of the claims folder.  The April and May 
2003 reports also reflect consideration of DSM-IV criteria 
and the results of psychiatric testing.  Finally the most 
recent evidence is highly probative of whether medical 
professionals find that the veteran currently meets the 
criteria for the diagnosis of PTSD.

Because the most probative evidence is against a finding of a 
current diagnosis of PTSD in accordance with DSM-IV, the 
evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(a) (West 2002).


ORDER

Service connection for PTSD is denied.


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


